Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered December 8, 1988, convicting defendant, after a nonjury trial, of grand larceny in the fourth degree and sentencing him, as a predicate felon, to an indeterminate term of from IVi to 3 years’ imprisonment, unanimously affirmed.
The trial court did not abuse its discretion in permitting the People to reopen their case in order to permit the arresting officer and the complainant to make an in-court identification of the defendant. Rather, the record reveals that the trial court correctly determined that the People’s failure to elicit *691this crucial identification testimony on direct was the product of the trial prosecutor’s inexperience, and did not constitute an attempt by the People to gain an improper tactical advantage. (See, CPL 260.30 [7]; People v Olsen, 34 NY2d 349.)
Concur — Murphy, P. J., Sullivan, Milonas, Asch and Smith, JJ.